DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (figs. 1-11) in the reply filed on4/8/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2010/0155358) in view of Garibaldi (US 5,713,493).
Regarding claims 1, 5, 11 and 15, George (figs. 1-2) discloses a beverage container assembly comprising a container 12; and a lid 10 assembly coupled to the container 12, the lid assembly 10 comprising: 
a lower lid 38; 
a plug element 34 movable relative to the lower lid 38 between a plugged position and an unplugged position; 
an upper lid 30 rotatably movable relative to the lower lid 38 between an open position in which the plug element 34 is in the unplugged position and a closed position in which the plug element 34 is in the plugged position; and 
a rotational interface 44, 130 adapted to couple the upper lid 30, the rotational interface 44 including: tabs 42, wherein upper lid 30 includes the tabs 42; a ledge 133, wherein the lower lid 38 includes the ledge 133, and the tabs 42 engage the ledge 133 to secure the upper lid 30 in rotational engagement with the lower lid 38; and a backstop (top wall of track section 150) positioned to inhibit disengagement of the resilient cleat from the ledge (paragraph 0018).
George fails to disclose the tabs 42 discussed above being resilient cleats.
However, Garibaldi teaches resilient cleats 16, 17 being received in a track section 18 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the tabs 42 of George, resilient cleats, as taught by Garibaldi, for the predictable result of easily assembling the lid.  

Regarding claims 3 and 13,   George further discloses the lower lid 38 includes the backstop (top wall of track section 150) and defines a space between the backstop and the ledge 133, the space adapted to receive the resilient cleat (fig. 2).
Regarding claims 4 and 14, George further discloses the lid assembly 10 is generally cylindrical and defines a central axis, and wherein the backstop (top wall of track section 150) includes an engagement surface positioned at an angle greater than zero degrees relative to the central axis (fig. 2).  
  Regarding claims 6 and 16, George further discloses the lid assembly 10 being generally cylindrical and defines a central axis, and wherein the resilient cleat faces (or tabs 42) away from the central axis and the ledge 133 faces toward the central axis (fig. 2).
  Regarding claims 7 and 17, George further discloses the rotational interface 44, 130 further includes a closed rotational stop 154 positioned to inhibit rotational movement of the upper lid 30 relative to the lower lid 38 in a first rotational direction when the upper lid is in the closed position, and wherein the resilient cleat (of Garibaldi) includes a closed overhang that axially overlaps the closed rotational stop 154 to inhibit axial movement of the upper lid relative to the lower lid in an axial direction (fig. 2).
Regarding claims 8 and 18, George further discloses the rotational stop 154 is formed integrally with and at least partially supports the backstop (top wall of track section 150) (fig. 2).

  Regarding claims 10 and 20, George further discloses the rotational interface 44, 130 further includes an open rotational stop 140 positioned to inhibit rotational movement of the upper lid 30 relative to the lower lid  38 in a second rotational direction when the upper lid 30 is in the open position, and wherein the resilient cleat further includes an open overhang that axially overlaps the open rotational stop to inhibit axial movement of the upper lid relative to the lower lid in the axial direction (fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735